


110 HR 6058 IH: Safe Homes Safe Families Act of

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6058
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide Federal
		  penalties for home invasions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Homes Safe Families Act of
			 2008.
		2.Home invasion
			 offense
			(a)In
			 generalChapter 103 of title
			 18, United States Code, is amended by adding at the end the following:
				
					2120.Home
				invasion
						(a)Whoever engages in a home invasion while
				possessing a weapon that has moved in or affecting interstate or foreign
				commerce shall be punished as follows:
							(1)If death results
				or is attempted, the defendant shall be punishable as provided for the like
				offense in the special maritime and territorial jurisdiction under section
				1111, 1112, or 1113.
							(2)If the offense
				would be an assault had it occurred in the special maritime and territorial
				jurisdiction, the defendant shall be punishable as provided for the like
				offense in section 113.
							(3)If the offense
				would be a robbery had it occurred in the special maritime and territorial
				jurisdiction, the defendant shall be punishable as provided for the like
				offense in section 2111.
							(4)If the offense
				would be a sexual assault had it occurred in the special maritime and
				territorial jurisdiction, the defendant shall be punishable as provided for the
				like offense in section 2241.
							(5)In any other case,
				the defendant shall be punishable as provided in the first paragraph of section
				2117 for the entering of a vehicle carrying interstate shipments of freight
				with the intent to commit larceny therein.
							(b)For the purposes of this section, a home
				invasion occurs when a person enters or remains unlawfully in a dwelling, while
				a person other than a participant in the crime is actually present in such
				dwelling, with intent to commit a Federal or other criminal offense, and, in
				the course of committing the offense commits or attempts to commit a Federal or
				other criminal offense against a person present at such dwelling or such person
				is armed with explosives or a deadly
				weapon.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 103 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						2120. Home
				invasion.
					
					.
			3.Report on home
			 invasionsThe Attorney General
			 shall report annually to Congress on the number of home invasions reported to
			 Federal and State law enforcement agencies each year.
		
